     Case 4:19-cr-00133-ALM-CAN Document 79 Filed 07/06/21 Page 1 of 2 PageID #: 300

                                THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DVISION

                                           DATE 7/6/2021

DISTRICT JUDGE                                       COURT REPORTER: Lori Barnett
Amos L. Mazzant, III                                 COURTROOM DEPUTY: Keary Conrad
    UNITED STATES OF AMERICA

                                                       CASE NUMBER 4:19CR-133
    V.

    KACI BRIANNE STEPHENS


    ATTORNEY FOR GOVERNMENT                            ATTORNEY FOR DEFENDANT
    Eric Erlandson, AUSA                               James Glenn Graham

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

  TIME:          MINUTES: Sentencing (Re-convened from June 29, 2021)
  5:36 p.m.      Court in session.
  5:36 p.m.      Court notes that Defendant has filed a Motion to Withdraw Guilty Plea (Dkts. #77, 78)
                 and advises the Defendant that she will lose her acceptance points if she proceeds.
                 Defendant’s counsel begins argument regarding motion.
  5:50 p.m.      Court hears response from Government AUSA Eric Erlandson.
  5:54 p.m.      Court hears further argument from Defendant’s counsel, James Graham.
  5:55 p.m.      Court denies the Motion to Withdraw Guilty Plea (Dkts. #77, 78). The Court finds the
                 motion is not timely and there is no factual basis for the withdrawal of the plea. The
                 Court looking at the Carr factors and looking at the totality of the circumstances denies
                 the motion. The Court takes away acceptance points which changes the TOL: 23
  5:59 p.m.      Parties have reviewed PSR. Defendant acknowledges she fully understands the PSR. No
                 additions, corrections, or comments by the Government. No additions, corrections, or
                 comments by counsel for the Defendant. No objections by Government or Defendant.
  6:00 p.m.      The Court notes Defendant pled guilty to Count 1 of the Indictment with a written plea
                 agreement. Court accepts the plea agreement.
  6:01 p.m.      TOL: 23, CHC II, Count 1: 51-63 months imprisonment. Court hears from Defendant’s
                 counsel regarding what he believes the sentence should be.
  6:01 p.m.      Court hears response from the Government.
  6:02 p.m.      Court hears from victim.
  6:08 p.m.      Court hears from James Stephens, husband of Defendant.
  6:10 p.m.      Defendant allocuted.
  6:15 p.m.      The Court varies upward because of no remorse, victim impact statements, and the
                 obligation to protect society. The sentence imposed for a total term of 180 months
                 imprisonment. Court recommends the Defendant receive appropriate mental treatment
                 while incarcerated. While incarcerated, it is recommended that the defendant participate
   Case 4:19-cr-00133-ALM-CAN Document 79 Filed 07/06/21 Page 2 of 2 PageID #: 301

            in the Inmate Financial Responsibility Program at a rate determined by Bureau of
            Prisons staff in accordance with the requirements of the Inmate Financial Responsibility
            Program. It is further ordered that the defendant must make restitution totaling
            $11,528.26 to the victims and in the amounts listed in the "Restitution" section of the
            Presentence Report, which is due and payable immediately. Court waives the fine,
            special assessment of $100. Supervised release for a term of 3 years. All mandatory and
            special conditions were referenced as outlined in the PSR.
6:20 p.m.   Court will recommend the Defendant be designated to BOP at Northern or Eastern
            District of Texas, if appropriate.
6:20 p.m.   Rights of appeal addressed.
6:21 p.m.   Government orally moves to dismiss all remaining charges. Court orally grants
            Defendant’s request to dismiss the remaining charges.
6:21 p.m.   Court will schedule a full detention hearing on Tuesday, July 13, 2021 at 5:30
            p.m.
6:24 p.m.   Defendant remanded to custody of USM.

                                               DAVID O’TOOLE, CLERK
                                               BY:      Keary Conrad
                                                     Courtroom Deputy Clerk
